United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1510
Issued: May 25, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 13, 2010 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) decision dated March 31, 2010, which denied her claim for
compensation. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she had
employment-related disability for 35.5 hours from August 31 to September 10, 2009.
FACTUAL HISTORY
On June 22, 2001 appellant, then a 26-year-old letter carrier was injured when she
slipped on wet grass and fell injuring her right knee. She stopped work on June 22, 2001 and
was released to a sedentary job on June 23, 2001. OWCP accepted appellant’s claim for closed
1

5 U.S.C. §§ 8101-8193.

fracture of the upper end tibia, closed fracture of the calcaneus, sprain of the right knee, other
disorders of the bone and cartilage of the right knee, saphenous neuritis and osteoarthritis of the
right knee. It authorized multiple arthroscopic procedures between February 26, 2002 and
December 14, 2009. These include a February 26, 2002 right knee partial medial and lateral
meniscectomies with anterior cruciate ligament reconstruction; a November 23, 2003 revision of
the anterior cruciate ligament reconstruction; and a December 8, 2006, removal of necrotic
aseptic abscess at the tibial tunnel.
Appellant was treated by Dr. Angelo J. Colosimo, a Board-certified orthopedic surgeon,
from April 19 to August 3, 2007. Dr. Colosimo noted that she had a history of multiple surgeries
to her right knee. On August 3, 2007 he performed a revision of the right anterior cruciate
ligament, reconstruction and diagnosed failed right anterior cruciate ligament reconstruction.
Appellant sought treatment from Dr. Frank R. Noyes, a Board-certified orthopedic
surgeon, from September 2, 2008 to July 16, 2009, for instability and pain of the right knee.
Dr. Noyes diagnosed significant tunnel enlargement in the femur and tibia, recurrent right
anterior cruciate ligament deficiency with enlarged bone tunnels and neuroma over the anterior
medial right knee joint. On November 19, 2008 he performed a right knee arthroscopy with
debridement, iliac crest bone graft, bone graft of the femoral and tibial tunnels and scar revision
and diagnosed right knee failed anterior cruciate ligament reconstruction with femoral and tibial
bone defects. On February 17, 2009 Dr. Noyes returned appellant to work at limited duty four
hours a day for two weeks and then eight hours a day.
On February 24, 2009 the employing establishment offered appellant a limited-duty
position, four hours a day. Appellant accepted the position and returned to work. On March 10,
2009 the employing establishment offered her a full-time limited-duty position which she
accepted.
Appellant was treated by Dr. Noyes from April 2 to August 24, 2009, for right knee
anterior cruciate ligament insufficiency.2 On June 2, 2009 Dr. Noyes advised that she could
perform full-time limited duty. In a July 16, 2009 report, he noted that appellant presented with
worsening posterior medial knee pain progressing over the prior two weeks. Dr. Noyes
diagnosed status post right knee iliac crest bone grafting femoral and tibial bone tunnels for
multiple anterior cruciate ligament revision, right knee patellofemoral arthrosis and right knee
Baker’s cyst. In a prescription note of July 16, 2009, he noted that appellant was out of work
until further notice pending a magnetic resonance imaging (MRI) scan and follow up. A July 23,
2009 MRI scan of the right knee revealed a small Baker’s cyst, no meniscal tear, tricompartment
mild to moderate chondromalacia, small joint effusion, evidence of prior bone grafting with
femoral and tibial tunnels and incomplete incorporation of a mature osseous union of the bone
graft. On August 6, 2009 Dr. Noyes treated appellant for pain on the anterior aspect of the knee
and instability. He diagnosed right knee anterior cruciate ligament insufficiency with incomplete
incorporation of the right femoral tunnel bone grafting, chondromalacia of the right knee and
Baker’s cyst. Dr. Noyes noted that appellant was taken off work due to right knee instability and
pain. He returned her to work in a sedentary position on August 10, 2009 at four hours a day for
2

Appellant received wage-loss compensation for certain intermittent periods in which she was unable to work.

2

five days and then increased her work to eight hours a day limited duty. On August 11, 2009
Dr. Noyes diagnosed lateral meniscus deficiency and recommended a total right knee
replacement.
Appellant submitted a CA-7 form, claiming compensation for total disability for the
period August 31 to September 3, 2009 and 3.5 hours on September 10, 2009 for physical
therapy or a total of 35.5 hours.
In a letter dated September 18, 2009, OWCP requested that appellant submit additional
information regarding her claim. It requested clarification of her work status and that she submit
medical evidence to establish that she was totally disabled due to her accepted condition for the
period claimed.
Appellant submitted a September 29, 2009 prescription note from Dr. Noyes, who
indicated that she was out of work from September 25 to 28, 2009 due to her right knee
condition and would return to work on October 12, 2009. In a September 29, 2009 report,
Dr. Noyes treated appellant for right knee osteoarthritis with increased pain in the past three
weeks and paresthesias. He diagnosed lumbar spinal stenosis, anterior cruciate ligament
deficiency. Dr. Noyes opined that due to the increased paresthesias and the inability to drive
safely appellant was totally disabled from September 25 to October 12, 2009. He noted that she
was out of work due to increased pain and instability in her knees on August 31, September 1, 2
and 10, 2009. In an October 7, 2009 attending physician’s report, Dr. Noyes diagnosed anterior
cruciate ligament deficiency, Baker’s cyst and chondromalacia and noted that appellant was
totally disabled from October 19, 2009 to January 19, 2010. He treated her on October 14, 2009
for increased right knee pain with paresthesias beginning September 29, 2009. Dr. Noyes noted
that appellant was out of work from September 29, 2009 until January 19, 2010 and would
undergo a total right knee replacement on October 19, 2009.
In a decision dated October 21, 2009, OWCP denied appellant’s claim for compensation
for 32 hours of total disability from August 31 to September 3, 2009 and 3.5 hours on
September 10, 2009.
On October 26, 2009 appellant requested an oral hearing which was held on
February 16, 2010. She submitted a surgical report of October 19, 2009 from Dr. Noyes who
performed a total right knee replacement. Dr. Noyes diagnosed degenerative osteoarthrosis of
the right knee with associated complex ligament instability. On December 8, 2009 he opined
that appellant developed mild contracture and required a manipulation to free up scar tissue. On
December 14, 2009 Dr. Noyes performed a right knee closed manipulation and diagnosed right
knee arthrofibrosis status post total right knee arthroplasty. In a March 4, 2010 duty status
report, he noted that appellant was totally disabled until April 20, 2010. Also submitted were
physical therapy notes dated December 18, 2009 to January 20, 2010.
In a decision dated October 21, 2009, an OWCP hearing representative affirmed the
October 21, 2009 decision.

3

LEGAL PRECEDENT
A claimant has the burden of proving by a preponderance of the evidence that he or she is
disabled for work as a result of an accepted employment injury and submit medical evidence for
each period of disability claimed.3 Whether a particular injury causes an employee to be
disabled for employment and the duration of that disability are medical issues.4 The issue of
whether a particular injury causes disability for work must be resolved by competent medical
evidence.5 To meet this burden, a claimant must submit rationalized medical opinion evidence,
based on a complete factual and medical background, supporting a causal relationship between
the alleged disabling condition and the accepted injury.6
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify his or her disability and
entitlement to compensation. For each period of disability claimed, the employee has the burden
of establishing that he or she was disabled for work as a result of the accepted employment
injury.7
ANALYSIS
OWCP accepted appellant’s claim for closed fracture of the upper end tibia, closed
fracture of the calcaneus, sprain of the right knee, other disorders of the bone and cartilage of the
right knee, saphenous neuritis of the right knee and osteoarthritis of the right knee. It authorized
multiple right knee surgeries. The Board finds that the medical evidence submitted in support of
32 hours of wage loss for the period August 31 to September 3, 2009 and 3.5 hours on
September 10, 2009 is insufficient to establish disability for the hours claimed.
In an August 6, 2009 report, Dr. Noyes returned appellant to work in a sedentary position
on August 10, 2009 for four hours a day for five days. He then increased her hours to eight a day
at limited duty. On August 11, 2009 Dr. Noyes diagnosed lateral meniscus deficiency and
recommended a total right knee replacement. He did not advise that appellant’s accepted right
injury rendered her totally disabled during the claimed period or precluded her from working full
time, within restrictions. Therefore, these reports are insufficient to establish that she had
compensable wage loss.
In a September 29, 2009 report, Dr. Noyes treated appellant for right knee osteoarthritis,
increased pain and paresthesias. He diagnosed lumbar spinal stenosis and anterior cruciate
ligament deficiency. Dr. Noyes opined that appellant was totally disabled from September 25 to
3

See Fereidoon Kharabi, 52 ECAB 291 (2001).

4

Id.

5

See Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

6

C.S., Docket No. 08-2218 (issued August 7, 2009).

7

Sandra D. Pruitt, 57 ECAB 126 (2005).

4

October 12, 2009 and was out of work on August 31 and September 1, 2 and 10, 2009 due to
increased pain and instability in her knees. He did not provide a reasoned opinion explaining
why she was disabled causally related to the accepted conditions. Dr. Noyes did not address how
any specific date of disability was due to the accepted right knee condition or state that he had
treated appellant on the listed dates. The evidence is insufficient to establish that appellant had
compensable wage loss. As noted, the employee has the burden to establish that she was
disabled for work as a result of the accepted employment injury.
Other reports from Dr. Noyes address periods subsequent to the claimed period. In an
October 7, 2009 attending physician’s report, Dr. Noyes found total disability beginning
October 19, 2009. On October 14, 2009 he addressed disability beginning September 29, 2009.
As these reports do not pertain to whether appellant sustained any employment-related disability
from August 31 to September 10, 2009 causally related to her June 22, 2001 employment injury,
they are insufficient to meet her burden of proof.
Appellant also alleged that the time missed from work on September 10, 2009, 3.5 hours,
was for physical therapy treatment.8 Although she submitted records from a physical therapist,
she did not submit documentation that she missed work to attend physical therapy for her work
injury on September 10, 2009.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that her disability for the period of
August 31 to September 3, 2009 and September 10, 2009 is causally related to the accepted
employment injury.

8

See Daniel Hollars, 51 ECAB 355 (2000) (an employee is entitled to disability compensation for loss of wages
incidental to treatment for an employment injury).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 31, 2010 is affirmed.
Issued: May 25, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

